          Case 2:17-cr-00284-GJP Document 458 Filed 08/04/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA
                                                                        CRIMINAL ACTION
         v.
                                                                        NO. 17-00284-1
    MICHAEL MILCHIN


PAPPERT, J.                                                                                August 4, 2020

                                           MEMORANDUM

        Michael Milchin moves for compassionate release. Because extraordinary

                             M                                18 U.S.C.     3553(a) factors counsel

against granting relief, the Court denies the Motion.1

                                                      I
        Just days before his trial in 2018, Milchin pleaded guilty to health care fraud,

conspiracy to commit health care fraud, distribution of oxycodone, conspiracy to

distribute oxycodone and possession of oxycodone with intent to distribute. See

(J            1, ECF N . 297). T          C                                          168

incarceration. (Id. at 2.) So far, he has served about thirty-eight months of that

sentence and is scheduled for release in July of 2029. See (G                    S      .R      . 2, ECF

No. 426).

        Following the onset of the COVID-19 pandemic, Milchin petitioned the warden of

his prison for compassionate release. See (Suppl. Mot. for Release 2, ECF No. 444).

The warden denied the request. (Id.)


1       Because Milchin appeal of his sentence is still pending, see (Notice of Appeal, ECF No. 346),
    C                                                                     [                             ,
indicating that it presents a substantial issue, or indicating that it would be granted if [the Third
Circuit] were to remand the case . . . f ha         e, United States v. Pa lo ski, --- F.3d ----, N . 20-2033,
2020 WL 4281503, a *1 .2 (3d Ci . J e 26, 2020); see also Fed. R. C im. P. 37(a).


                                                      1
           Case 2:17-cr-00284-GJP Document 458 Filed 08/04/20 Page 2 of 4




       Having exhausted his prison remedies, Milchin now moves the Court to grant

him compassionate release under 18 U.S.C. § 3582(c)(1)(A). See (id.); (Mot. for Release

1, ECF N . 437). H

with his obesity, high cholesterol and melanoma put him at grave risk of serious illness

or death should he contract COVID-19. (Suppl. Mot. for Release 12.) And given the

realities of prison life, Milchin contends, his chances of contracting COVID-19 are far

higher than they would be if he were released. See (id. at 2 12). But Milchin never

mentioned any of these health problems at sentencing. See generally (M

Sentencing Mem., ECF No. 298). And though his prison medical records confirm that

he is obese and has slightly elevated cholesterol, see (G    S     .R    . E . A,      4, 78

ECF No. 455), those records belie his other claimed maladies, see, e.g., (id. at 65)

(showing Milchin denied having a history of cardiovascular or respiratory problems and

revealing no melanoma).

                                              II
       A

                                                                                    . 18

U.S.C. § 3582(c)(1)(A). But before releasing                                           [

                             3553( ). Id. R                              nature and

circumstances of the offense                                     reflect the seriousness of

                                                                           . Id.

§ 3553(a)(1), (2)(A), (C).

       M          obesity and high cholesterol do not present an extraordinary and

compelling reason for his release. High cholesterol is not a COVID-19 risk factor. See

Coronavirus Disease 2019, Your Health, Center for Disease Control and Prevention,


                                              2
        Case 2:17-cr-00284-GJP Document 458 Filed 08/04/20 Page 3 of 4




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html

(last visited August 4, 2020). The Centers for Disease Control and Prevention reports

that individuals with body mass indexes (or BMIs) above 30.0 are                      for

severe illness from COVID-19. Id. But with a BMI of 30.5, Milchin barely qualifies as

obese. See (G     S     .R    .   4 & .4); (id. Ex. A, at 4). And until his latest weigh-

in after he had already moved for compassionate release       M        BMI never

exceeded 30.0. See (id. at 17, 31, 42). Absent any evidence of other risk factors,

M        slight obesity and elevated cholesterol are not enough to justify releasing him.

Cf. United States v. Takewell, No. CR 3:14-00036, 2020 WL 4043060, at *2 3 (W.D. La.

July 17, 2020) (reaching same conclusion for an obese inmate with hypertension);

United States v. Jones, No. 2:18-CR-137, 2020 WL 3969912, at *4 (N.D. Ind. July 14,

2020) (same for inmate with hypertension and Type II Diabetes); United States v.

Gordon, No. 15-20609, 2020 WL 3971013, at *3 (E.D. Mich. July 14, 2020) (same for an

obese inmate with hypertension); United States v. Hayes, No. 3:18-CR-37-J-34JBT, 2020

WL 3611485, at *2 (M.D. Fla. July 2, 2020) (same); United States v. Wax, No. CR 14-251

(FLW), 2020 WL 3468219, at *2 3 (D.N.J. June 25, 2020) (same).

      Even if extraordinary and compelling reasons did exist, the § 3353(a) factors

counsel against releasing Milchin. He earned his 168-month sentence by leading a

conspiracy to flood the community with highly addictive opiates. See (M

Sentencing Mem. 3 4). He preyed on hopelessly addicted individuals by recruiting

them and others to fill fake prescriptions. See (Plea Mem. 6, ECF No. 263). His crimes

very likely led to several drug overdoses. See (M        S            M    . 14 15); (G

Sentencing Mem. 11, ECF No. 293). Releasing Milchin after just thirty-eight months




                                            3
        Case 2:17-cr-00284-GJP Document 458 Filed 08/04/20 Page 4 of 4




would not reflect the seriousness or the nature and circumstances of his offenses. See

18 U.S.C. § 3553(a)(1), (2)(A). And given M

and safety, the Court believes he remains a danger to the community. See id.

§ 3553(a)(2)(C). These considerations lead        C           M         M      . See

United States v. Pawlowski, --- F.3d ----, No. 20-2033, 2020 WL 4281503, at *3 (3d Cir.

June 26, 2020) (affirming denial of compassionate release for at-risk inmate because

      3553(a) factors       [                     ).

      An appropriate Order follows.

                                                  BY THE COURT:



                                                   /s/ Gerald J. Pappert
                                                  GERALD J. PAPPERT, J.




                                              4
